Citation Nr: 1101849	
Decision Date: 01/14/11    Archive Date: 01/20/11

DOCKET NO.  08-03 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1. Entitlement to service connection for a skin disability of the 
feet.

2. Entitlement to service connection for a variously diagnosed 
psychiatric disability.

3. Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1959 to April 1960.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from September 2006 and 
June 2007 rating decisions of the Los Angeles, California 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
September 2009, a Travel Board hearing was held before the 
undersigned; a transcript of the hearing is associated with the 
claims file.  In March 2010 the case was remanded for additional 
development.  The Veteran's claims file is now in the 
jurisdiction of the Chicago, Illinois RO.

The matters of service connection for pes planus and a 
variously diagnosed psychiatric disability are being 
REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action on his part is required.  


FINDING OF FACT

A skin disability of the feet was not manifested in service and 
the preponderance of the evidence is against a finding that the 
Veteran's current skin disability of the feet is related to an 
event, injury, or disease in service, to include the pes planus 
noted therein.


CONCLUSION OF LAW

Service connection for a skin disability of the feet is not 
warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2010).
REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the claimant 
and his or her representative of any information, and any medical 
or lay evidence, not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  VCAA notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service and the 
disability; 4) degree of disability; and 5) effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-
86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in 
the development of his claim prior to its initial adjudication.  
A July 2006 letter explained the evidence necessary to 
substantiate his claim, the evidence VA was responsible for 
providing, and the evidence he was responsible for providing.  It 
also informed the Veteran of disability rating and effective date 
criteria.  He has had ample opportunity to respond/supplement the 
record and has not alleged that notice in this case was less than 
adequate.

Governing regulation provides that an examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the Veteran suffered an event, injury or disease 
in service; (C) indicates that the claimed disability or symptoms 
may be associated with the established event, injury, or disease 
in service, but (D) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4). With respect to the listed factor C, the Court has 
stated that this element is a "low threshold" requirement.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

The Veteran's service treatment records (STRs) are associated 
with the claims file and pertinent postservice treatment records 
have been secured.  The RO requested the Veteran's records from 
the Social Security Administration (SSA).  An October 2008 
response from SSA noted that after an exhaustive search they were 
unable to locate the Veteran's medical records and that further 
efforts would be futile.  Hence, further development in this 
regard is not necessary.  The RO arranged for VA examinations in 
December 2008 and March 2010.  While the Board notes that the 
examinations were not necessary as the evidence of record does 
not indicate that the Veteran's current disability may be 
associated with service (to include an event, injury, or disease 
therein), the examinations are nonetheless adequate as they 
considered the evidence of record and the reported history of the 
Veteran, were based on an examination of the Veteran that 
included all findings necessary for a proper determination in the 
matter, and explained the rationale for the opinions offered.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide 
an examination that is adequate for rating purposes).   The 
Veteran has not identified any pertinent evidence that remains 
outstanding.  VA's duty to assist is met.  Accordingly, the Board 
will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis
 
Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disability, there must be medical or, in certain circumstances, 
lay evidence of (1) a current disability; (2) an in-service 
incurrence or aggravation of a disease or injury; and (3) a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and an evaluation of 
its credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Service connection may be established by showing that the Veteran 
has a current disability that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  A 
demonstration of continuity of symptomatology is an alternative 
method of demonstrating the second and/ or third elements 
discussed above.  See Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

The Board notes that it has reviewed all of the evidence in the 
Veteran's claims file, with an emphasis on the evidence relevant 
to this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting its decision, there is no need to 
discuss, in detail, every piece of evidence of record.  Gonzales 
v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the 
Board will summarize the relevant evidence as appropriate and the 
analysis will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The Veteran's STRs are silent for complaints, findings, 
treatment, or diagnosis relating to the skin of the feet.  They 
do show that he had flat feet that pre-existed service.

A November 2006 VA outpatient treatment record notes that the 
Veteran complained of painful calluses of the left foot on the 
third and fourth digits.  The bottom plantar portions of the feet 
were dry and scaly.  The diagnoses were calluses of the left foot 
and tinea pedis of the bilateral feet.  

In his November 2006 notice of disagreement (NOD) the Veteran 
claimed that his skin condition was a result of the problems 
(referring to pes planus) he had with his feet in service.   

On December 2008 VA examination the Veteran reported that in 
service he experienced extreme drying and cracking of the feet 
with peeling of the skin.  The examiner observed that there were 
no active skin lesions noted at the time of examination, and 
opined that there was "no skin condition found today."  

At the September 2009 Travel Board hearing the Veteran testified 
that he had creams prescribed "for the fungal that I got" 
because he had scaling of the skin due to profuse sweating from 
wearing boots.  He reported his feet would dry up and become 
brittle and crack.  He reported that in service he was allergic 
to the wool socks provided and that his skin would peel off his 
feet.  He indicated that although no skin lesions were found on 
prior examination he currently had a skin problem.  He added that 
the condition would appear, and then resolve, six to seven times 
per year.  

On March 2010 VA examination the Veteran related that skin 
regularly peeled off the bottom of his feet due to sweating and 
had been doing so since 1959.  Treatment included topical and 
oral medications for two years prior.  He reported that overall 
his skin condition was unchanged and at times it was "violently 
itchy."  Examination revealed feet with minimal xerosis and a 
few hyperpigmented macules.  There was dystrophy/thickening of 
various toenails.  There was no interdigital or sole scaling.  
The examiner noted that the onset of the condition was 
intermittent and non-worsening and that no functional impairment 
resulted.  The diagnoses were very mild xerosis, post-
inflammatory hypopigmentation, and onychodystrophy.  The examiner 
opined that it was less likely than not that the Veteran's skin 
condition of the toes was related to his pes planus in service.  
He explained that December 2008 VA examination found no skin 
condition and there was no documentation of a continuous skin 
condition.   

The evidence of record demonstrates that the Veteran has 
periodically had a skin disability of the feet; a March 2010 VA 
examination found xerosis of the feet.  However, a chronic skin 
disability of the feet was not noted in service; the Veteran's 
STRs are silent for foot skin problems.  While the Board has no 
reason to doubt the Veteran's accounts that he had some sort of 
foot skin problems, given the absence of any corroborative 
evidence that such problems reflected chronic disability, the 
Board finds that any foot problems in service represented an 
acute condition that resolved.  As the March 2010 examiner noted, 
the absence of foot skin pathology on December 2008 VA 
examination mitigates against a finding that the Veteran has 
continuously (since service) had such a problem.  Consequently, 
service connection for a skin disability of the feet on the basis 
that such became manifest in service and persisted is not 
warranted.  Under these circumstances, what is needed to 
establish service connection is competent evidence that relates 
the Veteran's current skin disability of the feet to an event, 
injury, or disease in service. 

There is no competent evidence of record that relates the 
Veteran's skin disability of the feet to his service (to include 
as due to an event, injury, disease therein), or as secondary to 
pes planus noted therein).  The only competent evidence in the 
matter of a nexus between the Veteran's current foot skin 
disability and his service (pes planus therein) is the opinion of 
the March 2010 VA examiner who indicated that it was less likely 
than not that the Veteran's foot skin condition is related to his 
pes planus in service (as alleged).  The opinion is by a medical 
professional who is competent to provide it; and as there is no 
competent (medical opinion) evidence to the contrary the Board 
finds it persuasive.  

To the extent that the Veteran seeks to establish (through his 
accounts) that he had a skin disability in service with 
continuity of symptomatology since, such accounts are 
contraindicated by his STRs (which do not note/document skin 
problems in service), the report of the December 2008 VA 
examination (which found no skin disability), and the opinion of 
the March 2010 examiner.  
While the Veteran reports he has had an intermittent skin 
disability of the feet since service, the first clinical notation 
of such is in November 2006, more than 46 years after service.  
Notably, a lengthy time interval between service and the first 
postservice clinical notation of complaints or symptoms 
associated with a disability for which service connection is 
sought is of itself a factor for consideration against a finding 
that such disability is related to service.  See Maxson v. Gober, 
230 F.3d. 1330, 1333 (Fed. Cir. 2000) (in a claim alleging that a 
disability was aggravated by service). 

The Veteran is competent to provide lay evidence account of his 
observation of foot skin symptoms; however, he is not competent 
to establish by his own statements that such disability is (or 
may be) related to service or to pes planus noted therein.  That 
is a medical question that requires medical expertise and is not 
capable of resolution through lay observation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Jandreau v. Nicholson, 
492 F. 3d 1372, 1376 (2007); Barr v. Nicholson, 21 Vet. App. 303, 
308-309 (2007).  

In light of the foregoing, the Board finds that the preponderance 
of the evidence is against this claim.  Therefore, the benefit of 
the doubt rule does not apply; the claim must be denied. 


ORDER

Service  connection for a skin disability of the feet is denied.


REMAND

Regarding the matter of service connection for pes planus and a 
variously diagnosed psychiatric disability, while the notice 
provisions of the VCAA appear to be satisfied the Board finds 
that further development of the record is necessary to comply 
with VA's duty to assist the Veteran in the development of facts 
pertinent to the claims.  See 38 C.F.R. § 3.159.   
A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand orders.  Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Additionally, when VA determines 
an examination or opinion is warranted it must provide one that 
is adequate for rating purposes. See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  

Pursuant to the March 2010 remand, the Veteran was scheduled for 
VA examinations to secure medical opinions (regarding nexus of 
variously diagnosed psychiatric disability to service, and 
whether pre-existing bilateral pes planus was aggravated in 
service).  The opinions received are inadequate.  The remand 
instructions requested an explanation of rationale for all 
opinions; none includes a sufficiently detailed explanation of 
rationale to enable the Board to make the factual findings 
required in these matters.  

The March 2010 pes planus examiner opined that the Veteran's pre-
existing pes planus was not permanently aggravated by service 
because there was no documentation of injury in service and the 
Veteran's present complaints were consistent with the normal 
progression of pes planus.  However, the examiner did not explain 
away the evidence showing a "2"profile for pes planus on 
service entrance and a "3" profile for such disability at 
separation, discuss what constitutes natural progression of pes 
planus, or cite to findings or treatises that support the 
conclusion.  

The March 2010 psychiatric examiner opined that the Veteran's 
depression diagnosed in VA treatment records was due to financial 
and housing difficulties and was less likely than not related to 
his service and racial problems therein.  She did not explain the 
rationale for the opinion other than to imply that the 
precipitating factors for the Veteran's period of AWOL (not his 
complaints/alleged depression) in-service were distinct from 
those underlying his current depression.  There was no comment on 
the Veteran's diagnosis of passive aggressive disorder in service 
and no explanation of why the Veteran's current depression is 
unrelated to his complaints and experiences in service.  

Accordingly, the case is REMANDED for the following:

1.	The RO should return the claims folder to 
the March 2010 VA examiners for 
clarification of their opinions then 
offered.  The examiners should review this 
remand in conjunction with this request.

a.	Regarding pes planus, the examiner 
should explain in detail (with 
citation to clinical findings/medical 
texts or treatises) the opinion that 
what the Veteran had occur in service 
was a  natural progression of pes 
planus.  The provider should describe 
(with citation to medical texts) what 
constitutes natural progression of 
such disability (i.e., vs. 
aggravation related to use).   

b.	Regarding the psychiatric disability, 
the March 2010 examiner should 
provide a detailed explanation of 
rationale as to why the Veteran's 
current depression is unrelated to 
his complaints and experiences in 
service; she should explain the 
rationale for the conclusion that the 
complaints in service are 
attributable solely to passive 
aggressive disorder (and are 
unrelated to the currently diagnosed 
depression).     

If either the March 2010 pes planus or 
psychiatric examiner is unavailable to 
provide the further explanation sought, 
the RO should arrange for an additional 
examination(s)(by an appropriate provider) 
to secure the opinion(s) sought..  

2.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the mattes the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


